DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turik (US 20190202302).

Regarding claim 1, Turik teaches an electric vehicle charging port (shown in figure 4 item 46 wherein a charging port is interpreted as a vehicle inlet assembly).
Turik teaches comprising: a pair of charging pins each connected to a respective charging cable by a base (shown in figure 4 items 62 defined in paragraph [0054] as charging terminals). 
Turik teaches a pair of porous cages surrounding the base of the pair of charging pins a phase change material disposed in the pair of porous cages (shown in figure 5 wherein a phase change material 64 may be disposed at the rear face 54 of the housing 50 for absorbing heat generated at the vehicle inlet assembly 46 during charging events).

Regarding claim 5, Turik teaches electric vehicle charging port according to claim 1, wherein the phase change material includes one of a paraffin wax or a salt hydrate (defined in paragraph [0056] wherein the phase change material 64 includes Paraffin). 

Regarding claim 13, Turik teaches electric vehicle, comprising: a vehicle body (shown in figure 4 item 46 wherein a charging port is interpreted as a vehicle inlet assembly).
Turik teaches an electric vehicle charging port disposed on the vehicle body and including a pair of charging pins each connected to a respective charging cable by a base(shown in figure 4 items 62 defined in paragraph [0054] as charging terminals).
Turik teaches a pair of porous cages surrounding the base of the pair of charging pins; and a phase change material disposed in the pair of porous cages (shown in figure 5 wherein a phase change material 64 may be disposed at the rear face 54 of the housing 50 for absorbing heat generated at the vehicle inlet assembly 46 during charging events).

Regarding claim 16, Turik teaches electric vehicle according to claim 13, wherein the phase change material includes one of a paraffin wax or a salt hydrate (defined in paragraph [0056] wherein the phase change material 64 includes Paraffin). 







Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turik (US 20190202302) in view of Lopez (US 10377264).

Regarding claim 9, Turik teaches electric vehicle charging port according to claim 1, but does not explicitly teach further comprising a plurality of heat pipes disposed in the pair of porous cages.
	Lopez teaches further comprising a plurality of heat pipes disposed in the pair of porous cages (defined in paragraph [0038] wherein a heat-sink device may include bendable flat heat pipes 94. Heat pipes 94 can be used to transfer localized heat generated at the pin-cable termination interface of charge port 34 to a heat spreader).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Turik reference with the cooling system of the Lopez reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Lopez reference in column 5 lines 54 – 56 wherein a using air to cool the port is taught.



Regarding claim 10, Turik teaches electric vehicle charging port according to claim 1, but does not explicitly teach further comprising a plurality of air flow passages in the pair of porous cages.
	Lopez teaches further comprising a plurality of air flow passages in the pair of porous cages (figure 4 shows a duct interpreted as a chamber item 88 which allows air to flow to providing cooling from passages items 90 and 92).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Turik reference with the cooling system of the Lopez reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Lopez reference in column 5 lines 54 – 56 wherein a using air to cool the port is taught.

Regarding claim 11, Turik teaches electric vehicle charging port according to claim 10, but does not explicitly teach further comprising an air duct in communication with the plurality of air flow passages.
	Lopez teaches comprising an air duct in communication with the plurality of air flow passages (figure 4 shows a duct interpreted as a chamber item 88 which allows air to flow to providing cooling from passages items 90 and 92).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Turik reference with the cooling system of the Lopez reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Lopez reference in column 5 lines 54 – 56 wherein a using air to cool the port is taught.

Regarding claim 12, Turik teaches the electric vehicle charging port according to claim 11, but does not explicitly teach further comprising a fan disposed in communication with the air duct.
	Lopez teaches further comprising a fan disposed in communication with the air duct (defined in column 5 lines 54 – 56 wherein a cooling fan or the like configured to provide the flow of air toward charge port 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Turik reference with the cooling system of the Lopez reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Lopez reference in column 5 lines 54 – 56 wherein a using air to cool the port is taught.

Regarding claim 17, Turik teaches electric vehicle according to claim 13, but does not explicitly teach further comprising a vapor chamber disposed between the base of the pair of charging pins and the pair of porous cage.
	Lopez teaches a vapor chamber disposed between the base of the pair of charging pins and the pair of porous cage (figure 4 shows a duct interpreted as a chamber item 88 which allows air to flow to providing cooling from passages items 90 and 92).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Turik reference with the cooling system of the Lopez reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Lopez reference in column 5 lines 54 – 56 wherein a using air to cool the port is taught.


Regarding claim 18, Turik teaches electric vehicle charging port according to claim 13, but does not explicitly teach further comprising a plurality of air flow passages in the pair of porous cages.
	Lopez teaches further comprising a plurality of air flow passages in the pair of porous cages (figure 4 shows a duct interpreted as a chamber item 88 which allows air to flow to providing cooling from passages items 90 and 92).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Turik reference with the cooling system of the Lopez reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Lopez reference in column 5 lines 54 – 56 wherein a using air to cool the port is taught.

Regarding claim 19, Turik teaches electric vehicle charging port according to claim 18, but does not explicitly teach further comprising an air duct in communication with the plurality of air flow passages.
	Lopez teaches comprising an air duct in communication with the plurality of air flow passages (figure 4 shows a duct interpreted as a chamber item 88 which allows air to flow to providing cooling from passages items 90 and 92).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Turik reference with the cooling system of the Lopez reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Lopez reference in column 5 lines 54 – 56 wherein a using air to cool the port is taught.

Regarding claim 20, Turik teaches the electric vehicle charging port according to claim 19, but does not explicitly teach further comprising a fan disposed in communication with the air duct.
	Lopez teaches further comprising a fan disposed in communication with the air duct (defined in column 5 lines 54 – 56 wherein a cooling fan or the like configured to provide the flow of air toward charge port 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Turik reference with the cooling system of the Lopez reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Lopez reference in column 5 lines 54 – 56 wherein a using air to cool the port is taught.

6.	Claims 2, 3 , 6, 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Turik (US 20190202302) in view of Ding (US 20200391603).

Regarding claim 2, Turik teaches electric vehicle according to claim 1, but does not explicitly teach wherein the pair of porous cages are made from a metal foam.
	Ding teaches wherein the pair of porous cages are made from a metal foam (defined in paragraph [0076] wherein the vehicle thermal energy storage material may be metal such as graphite).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Turik reference with the cooling system of the Ding reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Ding reference in paragraph [0076] wherein a foam to cool the port is taught.

Regarding claim 3, Turik teaches electric vehicle charging port according to claim 1, but does not explicitly teach wherein the pair of porous cages are made from a graphite foam.
	Ding teaches wherein the pair of porous cages are made from a graphite foam (defined in paragraph [0076] wherein the vehicle thermal energy storage material may be metal such as graphite).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Turik reference with the cooling system of the Ding reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Ding reference in paragraph [0076] wherein a foam to cool the port is taught.

Regarding claim 6, Turik teaches electric vehicle charging port according to claim 1, but does not explicitly teach further comprising a vapor chamber disposed between the base of the pair of charging pins and the pair of porous cage.
	Ding teaches further comprising a vapor chamber disposed between the base of the pair of charging pins and the pair of porous cage (defined in paragraph [0034] wherein a phase change material, surrounds the base of the pins, maybe water, which is a vapor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Turik reference with the cooling system of the Ding reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Ding reference in paragraph [0076] wherein a foam to cool the port is taught.

Regarding claim 7, Turik teaches electric vehicle charging port according to claim 6, but does not explicitly teach wherein the vapor chamber includes one of methanol, ammonia, water and acetone therein.
	Ding teaches wherein the vapor chamber includes one of methanol, ammonia, water and acetone therein (defined in paragraph [0034] wherein a phase change material, surrounds the base of the pins, may be water, which is a vapor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Turik reference with the cooling system of the Ding reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Ding reference in paragraph [0076] wherein a foam to cool the port is taught.

Regarding claim 8, Turik teaches the electric vehicle charging port according to claim 1, but does not explicitly teach further comprising a metal housing surrounding the pair of porous cages.
	Ding teaches further comprising a metal housing surrounding the pair of porous cages (defined in paragraph [0034] wherein a phase change material, surrounds the base of the pins, may be a metal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Turik reference with the cooling system of the Ding reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Ding reference in paragraph [0076] wherein a foam to cool the port is taught.


Regarding claim 14, Turik teaches electric vehicle according to claim 13, but does not explicitly teach wherein the pair of porous cages are made from a metal foam.
	Ding teaches wherein the pair of porous cages are made from a metal foam (defined in paragraph [0076] wherein the vehicle thermal energy storage material may be metal such as graphite).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Turik reference with the cooling system of the Ding reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Ding reference in paragraph [0076] wherein a foam to cool the port is taught.

7.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Turik (US 20190202302) in view of Shabgard (US 20200395147).

Regarding claim 4, Turik teaches electric vehicle charging port according to claim 1, but does not explicitly teach wherein the pair of porous cages are made from a metal mesh.
	Shabagard teaches wherein the pair of porous cages are made from a metal mesh (defined in paragraph [0031] wherein the inner space 60 may further contain a support material 64 made of a material such as a high thermal conductivity metal foam or graphite foam, or mesh). 
	Shabgard teaches a cooling cage which surrounds charging cable so as to cool the cable while charging, but not the charging port of the vehicle. It would have been obvious to combine the two references as a phase changing material is used to cool terminals which the vehicle is charging. It is obvious to use the materials used to cool the components, such as a metal mesh, since foams and other phase changing materials are used within the cooling system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Shabgard reference with the cooling system of the Ding reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Shabgard reference in paragraph [0031] wherein a metal mesh is used to cool the charging components is taught.

Regarding claim 15, Turik teaches the electric vehicle according to claim 13,  but does not explicitly teach wherein the pair of porous cages are made from a metal mesh.
	Shabgard teaches wherein the pair of porous cages are made from a metal mesh (defined in paragraph [0031] wherein the inner space 60 may further contain a support material 64 made of a material such as a high thermal conductivity metal foam or graphite foam, or mesh). 
	Shabgard teaches a cooling cage which surrounds charging cable so as to cool the cable while charging, but not the charging port of the vehicle. It would have been obvious to combine the two references as a phase changing material is used to cool terminals which the vehicle is charging. It is obvious to use the materials used to cool the components, such as a metal mesh, since foams and other phase changing materials are used within the cooling system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Shabgard reference with the cooling system of the Ding reference so that the charging port may be effectively cooled. 
The suggestion/motivation for combination can be found in the Shabgard reference in paragraph [0031] wherein a metal mesh is used to cool the charging components is taught.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210347270 A1	Cole; Bryan Donald et al.: teaches a charging port with a cooling assembly.
US 20130029193 A1	DYER; Christopher K. et al.: teaches a vehicle battery with a cooling assembly.
US 20150137756 A1	FUKUSHIMA; Hirotaka et al.: teaches a vehicle with a charging inlet with heat transferring assembly.
US 20190020140 A1	Fuehrer; Thomas et al.: teaches a vehicle charging port with a cooling assembly.
US 20060169507 A1	Inoue; Yoshimitsu et al.: .: teaches a vehicle charging port with a cooling assembly.
US 20150037994 A1	Nakajima; Tsuyoshi: teaches a vehicle charging port with a cooling assembly.
US 20200067237 A1	Sarraf; David Bruce et al.: teaches a vehicle charging port with a cooling assembly.
US 20150217654 A1	WOO; Yee Shan et al.: teaches a vehicle charging port with a cooling assembly.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859